NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with FED. R. APP. P. 32.1


                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Submitted April 11, 2022 *
                                Decided April 12, 2022

                                        Before

                         DAVID F. HAMILTON, Circuit Judge

                         MICHAEL Y. SCUDDER, Circuit Judge

                         THOMAS L. KIRSCH II, Circuit Judge

No. 21-3286

UNITED STATES OF AMERICA,                      Appeal from the United States District
     Plaintiff-Appellee,                       Court for the Central District of Illinois.

      v.                                       No. 1:12-cr-10069-SLD-JEH-1

GREGORY SANFORD,                               Sara Darrow,
    Defendant-Appellant.                       Chief Judge.

                                       ORDER

      Gregory Sanford, a federal inmate, appeals the district court’s denial of two
motions that sought to reduce his sentence: one under Amendment 782 to the
Sentencing Guidelines, see U.S.S.G. § 1B1.10(b)(1), and one for compassionate release
under 18 U.S.C. § 3582(c)(1)(A)(i). Because the court did not abuse its discretion in
denying either motion, we affirm.

      *
         We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 21-3286                                                                        Page 2



       In 2013 Sanford pleaded guilty to possession with intent to distribute cocaine, see
18 U.S.C. § 841, in exchange for a 180-month sentence and the dismissal of other
charges. He was designated as a career offender—something both the government and
the district court now say was a mistake—but he did not challenge that designation at
sentencing or on direct appeal. He has previously filed unsuccessful motions attacking
his sentence, and in 2021 he brought two more motions. The first asked the court to
reduce his sentence after Amendment 782 retroactively reduced sentencing guideline
ranges for drug-related offenses. The second argued that his improper career-offender
designation was an “extraordinary and compelling” reason for compassionate release
under § 3582(c)(1)(A)(i). Without that designation, Sanford’s offense level would have
been 36, including two sentencing enhancements (for possessing a firearm and
maintaining two drug premises). But because he was sentenced under the career-
offender guidelines, he had a minimum offense level of 37—with or without the
enhancements. See U.S.S.G. § 4B1.1(b)(1). Sanford therefore argues that if he had not
been designated as a career offender, he would have been able to challenge the
enhancements at his sentencing, potentially reducing his guidelines range to under 180
months, which might have led to a different plea agreement.

       The district court denied both motions. It denied the first because Sanford had
asked for relief under Amendment 782 twice before, and a defendant gets only one
“bite” per retroactive amendment to the Sentencing Guidelines. See United States v.
Guerrero, 946 F.3d 983, 989 (7th Cir. 2020). The court also denied his motion for
compassionate release. It ruled that even if some sentencing errors could be
extraordinary and compelling reasons for release, his career-offender error was not one.
The court observed that, even without his career-offender designation and with the
benefit of Amendment 782, the bottom of Sanford’s guidelines range would still be
above his bargained-for prison term of 180 months. The only way his guidelines range
could fall below 180 months, the court explained, would be if he also successfully
challenged the two sentencing enhancements. But Sanford never stated why those
enhancements were improper. The court therefore saw no compelling reason to depart
from the prison term he agreed to in exchange for the dismissal of other charges.

       On appeal, Sanford challenges the court’s denial of both motions, repeating that
errors at his sentencing affected his plea deal. We review each ruling for abuse of
discretion. See Guerrero, 946 F.3d at 986 (Amendment 782); United States v. Saunders, 986
F.3d 1076, 1078 (7th Cir. 2020) (compassionate release).
No. 21-3286                                                                      Page 3

       The district court did not abuse its discretion in denying Sanford’s motion under
Amendment 782 because, as the court explained, Sanford had already exhausted his one
chance to seek relief under that amendment. See Guerrero, 946 F.3d at 989. Nor did the
court abuse its discretion in denying Sanford’s motion for compassionate release.
Sanford sought release solely based on his arguments about sentencing errors. But we
have since clarified that “because his direct appeal provide[d] a means for him to
present these arguments that—if correct—would warrant sentencing relief, he does not
have an extraordinary and compelling reason for relief now.” United States v. Martin,
21 F.4th 944, 946 (7th Cir. 2021). “To allow otherwise would circumvent the normal
process for challenging potential sentencing errors, either through the direct appeal
process or collaterally through a 28 U.S.C. § 2255 motion.” Id.

                                                                            AFFIRMED